          Case 1:20-cv-03126-PGG Document 9
                                          8 Filed 08/19/20
                                                  08/18/20 Page 1 of 1




                                                         DIRECT DIAL   212.763.0883
                                                         DIRECT EMAIL jquinn@kaplanhecker.com



                                                            August 18, 2020
                                                                  MEMO ENDORSED:
VIA ECF
                                                                  The August 27, 2020 conference is
The Honorable Paul G. Gardephe                                    adjourned to October 15, 2020 at 10:30
United States District Court                                      a.m.
Southern District of New York
40 Foley Square, Room 705                                         SO ORDERED.
New York, New York 10007

               Re:     Sands v. Lopez et al., No. 20 Civ. 03126
                                                                  Dated: August 19, 2020
Dear Judge Gardephe:
        We represent Defendants Jennifer Lopez and Nuyorican Productions, Inc. (“Defendants”) in
the above-referenced action. Defendants respectfully request a 30-day adjournment of the initial
pretrial conference, which is currently scheduled for August 27, 2020.
        This is the first request for an adjournment in this matter. There are no other deadlines
currently in place that will be affected by the requested extension. The parties have been in recent
communication, and Plaintiff consents to this request.



                                                            Respectfully submitted,


                                                            John C. Quinn

cc:    Counsel of Record (by ECF)
